ODOM, J.
By virtue of a written agreement and stipulation filed herein by coun-; sel representing the respective litigants, ' it is now ordered,; adjudged, and decreed ' that the judgment herein appealed from be , set aside; and further ordered and decreed that the demands of the plaintiff, A. H. Wilbourn, against the defendant, Doss Nicholson, be rejected and his suit dismissed; and further ordered that the reconventional demand of. the said Doss E. Nicholson against the plaintiff be rejected and the said reconventional demand dismissed.
It is further ordered and decreed that the sheriff of Claiborne parish deliver to the said Dosb E. Nicholson that certain check for the sum of $109.89, dated November 13, 1926, signed by Greer & Son, and made payable to A. H. Wilbourn; which said check is decreed to be full and final payment of all demands in this proceeding; costs to be prorated and paid by the respective litigants in equal proportions.